1

2

3

4

5

6

7
                        UNITED STATES DISTRICT COURT
8
                       CENTRAL DISTRICT OF CALIFORNIA
9

10
     AECOM ENERGY & CONSTRUCTION,       Case No. CV 17-5398 RSWL (SSx)
11   INC.,

12                 Plaintiff,           MEMORANDUM DECISION AND ORDER
                                        GRANTING PLAINTIFF’S REQUEST
13        v.                            FOR ATTORNEY’S FEES

14   JOHN RIPLEY, et al.,               Dkt. No. 162

15                 Defendants.

16

17                                    I.

18                               INTRODUCTION

19

20        On June 27, 2018, the Court granted in part and denied in part

21   Plaintiff’s motion to compel further responses to certain discovery

22   requests.   (Dkt. No. 154).    As relevant here, the Court ordered

23   Defendants to supplement their responses to        (1) Interrogatory

24   No. 15, which sought information about Topolewski America’s revenue

25   and profits relating to the use of the MK brand; (2) Request for

26   Production No. 19, which sought corporate financial and income

27   statements; and (3) Request for Production No. 20, which sought

28   the corporate Defendants’ income tax and bank statements.    (Id. at
1    17-18).     Defendants served a joint set of “Further Supplemental

2    Responses” on July 18, 2018, which Plaintiff quickly determined

3    were deficient.1    Individual Defendant Gary Topolewski served Third

4    Supplemental Responses on July 23, 2018.      The next day, July 24,

5    2018, Plaintiff filed a Motion to Hold Defendants in Civil Contempt

6    for Violating the Court’s Order re Discovery and to Award Plaintiff

7    Its Costs and Fees.     (“Contempt Motion,” Dkt. No. 162).   On July

8    31, 2018, one week after the Contempt Motion was filed, the

9    corporate Defendants served their Third Supplemental Responses to

10   the requests.

11

12        On September 7, 2018, the Court granted Plaintiff’s Contempt

13   Motion in part and denied it in part.    (“Contempt Order,” Dkt. No.

14   210).     Specifically, the Court ordered Defendants to serve Fourth

15   Supplemental Responses to Interrogatory No. 15, (id. at 15), and,

16   for the corporate Defendants, Request for Production No. 20.    (Id.

17   at 24). The Court denied Plaintiff’s Motion with respect to Request

18   for Production No. 19 and the response to Request for Production

19   No. 20 by Topolewski on the ground that the Third Supplemental

20   Responses to those requests satisfied the Court’s prior Order.

21   (Id. at 20, 25).

22

23

24
     1 Defendants served their first set of supplemental discovery
25
     responses in April 2018, before Plaintiff had filed its motion to
26   compel. The dates of service of Defendants’ various supplemental
     discovery responses listed in the paragraph above are taken from
27   the Court’s September 7, 2018 Order and the supporting documents
     cited therein, and will be referred to here without further
28   citation. (See Dkt. No. 210 at 3).
                                        2
1           The Order also granted Plaintiff’s request for attorney’s fees

2    with respect to each discovery request.             Where the Court ordered a

3    Fourth Supplemental Response, the Court granted the attorney’s fees

4    request on the ground that the Motion for Contempt was necessary

5    to obtain a complete and proper response to the discovery request.

6    (See id. at 15, 25).          Where the Court determined that Defendants

7    were    not   presently       in    contempt     because   Defendants’      Third

8    Supplemental Responses satisfied the Court’s prior Order, the Court

9    nevertheless granted the attorney’s fees request on the ground that

10   the only reason Defendants provided Third Supplemental Responses

11   was because of the Motion for Contempt.             (Id. at 15, 20, 25).

12

13          Pursuant   to    the   Court’s      Order,   on   September   11,    2018,

14   Plaintiff submitted a Supplemental Filing in Support of Its Costs

15   and Fees Incurred by the Motion for Civil Contempt, (“P Memo.”),

16   including the declaration of Yungmoon Chang (“Chang Decl.”).                (Dkt.

17   No. 213).     Defendants filed an Opposition on September 18, 2018.

18   (“Opp.,” Dkt. No. 223).            Plaintiff’s Reply followed on September

19   21, 2018.     (“Reply,” Dkt. No. 226).          For the reasons stated below,

20   the Court GRANTS Plaintiff’s Request in full and awards Plaintiff

21   the    $21,716.30      in   fees    that   it   incurred   in   preparing    and

22   prosecuting its July 24, 2018 Contempt Motion.              (Dkt. No. 162).

23   \\

24   \\

25   \\

26   \\

27   \\

28

                                                3
1                                           II.

2                                       STANDARD

3

4         Attorneys’ fees in a civil contempt or Rule 37 proceeding are

5    generally limited to those reasonably and necessarily incurred in

6    the attempt to enforce compliance.           Toyo Tire & Rubber Co. v. Hong

7    Kong Tri-Ace Tire Co., 281 F. Supp. 3d 967, 993 (C.D. Cal. 2017)

8    (quoting Abbott Labs. v. Unlimited Beverages, Inc., 218 F.3d 1238,

9    1242 (11th Cir. 2000)).         Courts employ the “lodestar method” to

10   determine the reasonableness of the requested attorneys’ fees.

11   Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).                 “The ‘lodestar’

12   is calculated by multiplying the number of hours the prevailing

13   party reasonably expended on the litigation by a reasonable hourly

14   rate.”     Ferland v. Conrad Credit Corp., 244 F.3d 1145, 1149 n.4

15   (9th Cir. 2001) (internal quotation marks and citation omitted);

16   see also Gracie v. Gracie, 217 F.3d 1060, 1070 (9th Cir. 2000)

17   (same).

18

19        The fee applicant must submit evidence of the hours worked

20   and the rates claimed, Hensley, 461 U.S. at 433, and bears the

21   burden of showing that the rates charged and hours worked are

22   reasonable.       See Intel Corp. v. Terabyte Int’l, 6 F.3d 614, 623

23   (9th Cir. 1983).        “If the applicant satisfies its burden . . . the

24   resulting product is presumed to be the reasonable fee.”                     Id.

25   (internal quotation marks and citations omitted).                 To challenge

26   the presumptive reasonableness of the lodestar amount, the party

27   opposing    the   fee    application   “has   a   burden   of    rebuttal   that

28   requires submission of evidence to the district court challenging

                                             4
1    the accuracy and reasonableness of the hours charged or the facts

2    asserted by the prevailing party in its affidavits.”                  Gates v.

3    Deukmejian,   987   F.2d    1392,   1397–98    (9th   Cir.    1992)   (emphasis

4    added).    All hours that are not reasonably expended, or that are

5    excessive or redundant, may be excluded by the court.                 Hensley,

6    461 U.S. at 434.        The court may also lower counsel’s hourly rate

7    if it exceeds the prevailing rate in the legal community where the

8    district court sits.       Schwarz v. Sec’y of Health and Human Serv.,

9    73 F.3d 895, 906 (9th Cir. 1995).

10

11        “While in most cases the lodestar figure is presumptively

12   reasonable, in rare cases, a district court may make upward or

13   downward adjustments to the presumptively reasonable lodestar on

14   the basis of those factors set out in Kerr v. Screen Extras Guild,

15   Inc., 526 F.2d 67, 69–70 (9th Cir. 1975) [abrogated in part on

16   other grounds by City of Burlington v. Dague, 505 U.S. 557 (1992)]

17   that have not been subsumed in the lodestar calculation” itself.2

18   Camacho v. Bridgeport Financial, Inc., 523 F.3d 973, 978 (9th Cir.

19   2008) (quoting Gates, 987 F.2d at 1402); see also Stetson v.

20   Grissom,   821   F.3d    1157,   1167   (9th   Cir.   2016)   (remanding   for

21

22   2 According to the Camacho court, factors potentially warranting
     an adjustment of the lodestar amount may include “the preclusion
23   of other employment by the attorney due to acceptance of the case;
     time limitations imposed by the client or the circumstances; the
24   amount involved and the results obtained; the ‘undesirability’ of
     the case; the nature and length of the professional relationship
25
     with the client; and awards in similar cases.” Camacho, 523 F.3d
26   at 982 n.1 (citing Kerr, 526 F.2d at 70)).      These “adjustment”
     factors are not at issue here, however, because Plaintiff’s
27   attorneys do not seek a multiplier of the lodestar amount, and
     Defendants’ attorneys challenge only the hours and rates in the
28   lodestar calculation itself.
                                             5
1    explicit analysis of “why the Kerr reasonableness factor do or do

2    not favor applying a multiplier (positive or negative) in this

3    case”)     (internal    quotation      marks      and    citation     omitted).

4    Nonetheless, the presumption that the lodestar figure represents a

5    “reasonable fee” is “strong,” and “therefore, it should only be

6    enhanced or reduced in ‘rare and exceptional cases.’”                Fischer v.

7    SJB-P.D. Inc., 214 F.3d 1115, 1119 n.4 (9th Cir. 2000) (quoting

8    Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air,

9    478 U.S. 546, 565 (1986)).

10

11                                        III.

12                                   DISCUSSION

13

14        Plaintiff seeks an attorney’s fees award totaling $21,716.30

15   for fees incurred in connection with the July 24, 2018 Contempt

16   Motion, broken down as follows:

17

18   Partner Diana Torres:                06.60 hours @ $892/hr = $ 5,887.20

19   Associate Yungmoon Chang:            23.90 hours @ $554/hr = $13,240.60

20   Paralegal Keith Catuara:             07.75 hours @ $334/hr = $ 2,588.50

21   Total                                                               $21,716.30

22

23   A.   Reasonableness Of Rates

24

25        The   District    Judge   has   twice     awarded   attorney’s    fees   to

26   Plaintiff in this action for the cost of bringing other successful

27   contempt    motions.     (See    Order      re:   Plaintiff’s   Request       for

28   Attorneys’ Fees, Dkt. No. 97, at 5-6; Order re: Plaintiff’s Request

                                            6
1    for Attorneys’ Fees, Dkt. No. 155, at 9-10).          In making the awards,

2    the Court concluded that the exact hourly rates requested here for

3    Torres, Chang and Catuara were reasonable and “in line with rates

4    [that] courts in the Central District have previously approved.”

5    (Dkt. No. 97 at 4) (citing Perfect 10, Inc. v. Giganews, Inc., 2015

6    WL 1746484, at *20 (C.D. Cal. Mar. 24, 2015), aff’d, 847 F.3d 657

7    (9th Cir. 2017) (approving partner rate between $825 and $930,

8    associate rate between $350 and $690, and paralegal rate between

9    $240 and $345); Burton Way Hotels, Ltd. v. Four Seasons Hotels

10   Ltd., 2015 WL 13081297, at *3 (C.D. Cal. Jan. 21, 2015) (approving

11   partner rate of $886.50 and associate rate of $540)).

12

13        Despite the District Judge’s prior findings, Defendants argue

14   that counsel’s rates are excessive and that Plaintiff has failed

15   to meet its burden of production showing that the rates are

16   consistent    with    the   prevailing   market   rates   in   the    Central

17   District.    (Opp. at 2).     While Defendants cite several cases for

18   the proposition that declarations of attorneys in the community

19   may be sufficient proof of the reasonableness of counsel’s rates,

20   declarations by practitioners are not the exclusive means by which

21   counsel can establish a reasonable hourly rate.           (Id.).     The Ninth

22   Circuit has expressly held that in addition to declarations of

23   counsel,     “‘rate   determinations     in   other    cases   .     . .   are

24   satisfactory evidence of the prevailing market rate.’”               Camacho,

25   523 F.3d at 980 (quoting United Steelworkers of Am. v. Phelps Dodge

26   Corp., 896 F.2d 403, 407 (9th Cir. 1990)).            Here, Perfect 10 and

27   Burton Way Hotels, both cited by Plaintiff in its Supplemental

28   Brief, establish judicial approval of rates almost exactly the same

                                          7
1    as those requested here, and easily support the finding that the

2    rates requested here are reasonable in the Central District.           (See

3    P Memo. at 2).

4

5         Plaintiff’s counsel’s rates remain unchanged from the prior

6    fees awards in this case, and, as the District Judge observed in

7    approving those rates, “there is no reason to believe that those

8    rates are no longer reasonable,” even if they may be “on the higher

9    end” of the fee range.      (Dkt. No. 155 at 9-10).      In the Court’s

10   view, Plaintiff’s counsel’s briefs and argument were excellent, in

11   a relatively complex matter, and deserving of an hourly rate at

12   the higher end of the scale.        Accordingly, the Court finds that

13   the hourly rates are reasonable and consistent with comparable

14   market rates in the Central District.

15

16   B.   Reasonableness Of Time Spent

17

18        The   Court   must   next   assess   “whether   attorneys   for   the

19   prevailing party could have reasonably billed the hours they claim

20   to their private clients.”       Gonzalez v. City of Maywood, 729 F.3d

21   1196, 1202 (9th Cir. 2013).      In so doing, courts perform an “‘hour-

22   by-hour analysis of the fee request,’ and exclude those hours for

23   which it would be unreasonable to compensate the prevailing party.”

24   Id. (quoting Gates, 987 F.2d at 1399).       Where the fee application

25   is “massive” and includes non-compensable hours, the district court

26   has the authority “to make across-the-board percentage cuts either

27   in the number of hours claimed or in the final lodestar figure as

28

                                          8
1    a practical means” of excluding non-compensable hours from the

2    total fees awarded.         Id.

3

4          Defendants broadly assert that the amount of hours Plaintiff’s

5    counsel billed in connection with the Contempt Motion is excessive.

6    (Opp. at 3).          Defendants’ contentions are difficult to follow

7    because they are not supported by specific citations to the record,

8    such as the timekeeper name and date on the spreadsheet of time

9    billed to AECOM attached as Exhibit A to Chang’s declaration (the

10   “spreadsheet”).        However, it appears that Defendants may at least

11   in part be referring to a summary in Chang’s declaration of the

12   combined time it took Torres, Chang and Catuara to complete various

13   tasks, such as (1) corresponding and conferring with Defendants

14   prior to filing the Contempt Motion (1.6 hours); (2) researching

15   and drafting the Motion and supporting documents (12.65 hours);

16   (3) reviewing the Opposition and Third Supplemental Discovery

17   Responses,      and    developing      a       reply   strategy    (1.3    hours);

18   (4) researching       and   drafting       the   reply   brief    and   supporting

19   declaration (13.0 hours); and (5) preparing for and attending the

20   hearing on the Contempt Motion (7.20 hours).                (See Chang Decl. at

21   2).   However, Defendants’ critiques overlook that these totals

22   reflect   the   combined      time   of    two    lawyers   and   one   paralegal.

23   Defendants also ignore that tasks were routinely allocated to the

24   lowest appropriate biller.

25

26         Defendants further complain, apparently in reference to the

27   spreadsheet, that the 3.7 hours that Plaintiff is claiming for the

28   Contempt Motion hearing and the 2.5 hours for preparation of the

                                                9
1    instant supplemental fees memo exceeds the reasonable amount of

2    time those tasks should have taken.               (Opp. at 3-4).    However,

3    Defendants overlook that the 3.7 hours allocated to the hearing

4    reflect both the associate’s preparation time on the day of the

5    hearing and the attendance at the hearing by lead counsel and the

6    associate, both of whom participated in the proceedings.             The 2.5

7    hours allocated to the preparation and filing of the supplemental

8    fees motion similarly combine the time spent by lead counsel, the

9    associate and the paralegal to assemble the supporting materials

10   and to draft and file the memorandum and declaration.              The Court

11   does not see any billing entries that are “excessive, redundant,

12   or otherwise unnecessary,” and therefore finds the total hours

13   billed,    as   allocated   among   the    lead   counsel,   associate,   and

14   paralegal, to be reasonable.        Hensley, 461 U.S. at 434.

15

16                                        IV.

17                                   CONCLUSION

18

19        For the reasons stated above, the Court GRANTS Plaintiff’s

20   Request in full and awards Plaintiff $21,716.30 in attorney’s fees

21   for work done on the July 24, 2018 Contempt Motion, filed at Dkt.

22   No. 162.    Defendants are ORDERED to pay Plaintiff the fee award

23   within thirty days of the date of this Order.

24

25

26   DATED:    October 9, 2018
                                                          /S/
27                                              SUZANNE H. SEGAL
                                                UNITED STATES MAGISTRATE JUDGE
28

                                          10
